DETAILED ACTION
Claims 1-20 are pending.

Election/Restrictions
Claim 2-5, 12-18 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putnam (US 1,399,151).
Regarding Claim 1, Putnam discloses a compressor (air compressor, title), for a compressed-air feed of a compressed-air supply installation (intended use of the air compressor to provide will not be given patentable weight as the intended use provides no structural limitations in the main body of the claim; said compressor provides compressed air and is therefore capable of use in a system which utilizes compressed air), for operating a pneumatic installation (id. a compressor is a pneumatic installation), comprising: a first compression space (primary chamber, line 75-76), a second compression space (secondary compression chamber, line 78-80), an air feed port (inlet 20, line 87), a compressed-air outlet (discharge 23, line 90); and a piston (piston 10, line 60) having a first face side (side toward the left of fig 2), which is subjectable to pressure and which is directed toward the first compression space, and a second face side (the side of piston facing cylinder shoulder 4), which is situated opposite the first face side and which is subjectable to pressure and which is directed toward the second compression 
Regarding Claim 6, Putnam discloses the compressor as claimed in claim 1, wherein the seal is configured to seal off the second compression space with respect to a crankcase interior space and/or with respect to surroundings and/or to seal off the first compression space with respect to the second compression space (the seal divides the first and second compression spaces). 
Regarding Claim 7, Putnam discloses the compressor as claimed in claim 1, wherein the at least one seal on the step side of the piston provides pressure-tight sealing (seal provides pressure tight sealing in order to separate the first and second compression spaces), which acts in a radial direction (seal implicitly works radially as the seal protrudes from the surface of the piston in order to contact the cylinder), both against an outer side (seal against the contact surface of the cylinder) and against an inner side (seal against the contact surface of the piston), and wherein the at least one seal comprises a single seal (at least one seal is depicted; examiner notes that ‘comprises’ is interpreted as claiming an open group, therefore ‘comprises a single seal’ may be interpreted as one or more seals). 
Regarding Claim 8, Putnam discloses the compressor as claimed in claim 7, wherein the outer side of the seal is in encircling contact with a cylinder inner wall (the figures depict the seal protruding 
Regarding Claim 9, Putnam discloses the compressor as claimed in claim 7, wherein the seal, comprises an annular seal body (seal surrounds the cylindrical piston and is therefore annular), with a first annular lip (seal surface on the outer radial surface), radially at an outside on the seal body (seal surface that contacts the cylinder), and with a second annular lip (seal surface on the inner radial surface) radially at an inside on the seal body (seal surface that contacts the piston skirt). 
Regarding Claim 10, Putnam discloses the compressor as claimed in claim 7, wherein the seal, comprises an annular seal body, having: a first annular lip, which is arranged in a radial direction at an outside on the seal body so as to be directed in an axial direction toward the second compression space (there are multiple interpretations of the term “directed;” under a FIRST interpretation ‘directed’ can mean ‘bend toward,’ wherein the flexible seal is bent by sliding friction against the cylinder as the piston slides within the cylinder; it follows that the outer radial edge of the flexible seal is bent toward the second compression space as piston slides toward the first compression space; under a SECOND interpretation ‘directed’ can mean ‘moved toward,’ wherein the flexible seal is moved toward the second compression space during compression of the second compression space), and/or a second annular lip, which is arranged in the radial direction at an inside on the seal body, so as to be directed in the axial direction toward the second compression space (under a FIRST interpretation of ‘directed’ the inner radial edge of the flexible seal is bent toward the second compression space and the outer radial edge of the flexible seal is bent toward the first compression space when the piston moves toward the second compression space; under a SECOND interpretation of ‘directed’ the inner radial edge of the 
Regarding Claim 11, Putnam discloses the compressor as claimed in claim 10, wherein the annular seal body comprises a third annular lip (multiple seal rings are depicted, a second seal ring is interpreted as providing the third annular lip) which is arranged in the radial direction at the outside of the seal body so as to  be directed in the axial direction toward the first compression space (under the FIRST interpretation of ‘directed’ above, the flexible seal is bent toward the first compression space as the piston slides toward the second compression space; under the SECOND interpretation of ‘directed’ above, the flexible seal is moved toward the first compression space when the piston moves toward the first compression space).
Regarding Claim 19, Putnam discloses the compressor as claimed in claim 1, wherein the compressor comprises a compression blower (air compressor, title).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asai (JP 2014-0139442) and Becker (US 4540352) both depict relevant seals. Beroshvili (SU 1290026), Bolthouse (US 5,493,953), and Howes (US 2015/0114217) depict piston with relevant piston skirts and seals. The other cited references depict relevant differential piston, multi-stage compressors.
Examiner notes that limiting claim 6 to “wherein the seal is configured to seal off the second compression space with respect to a crankcase interior space” would likely overcome the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746  

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746